Citation Nr: 0526382	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-12 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for a retinal tear of 
the left eye.

4. Whether new and material evidence has been has been 
presented to reopen the claim of service connection for 
bilateral chondromalacia patella.

5. Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in August 2003.  A transcript of 
the hearing is in the record.  

The issue of service connection for post-traumatic stress 
disorder is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Bilateral hearing loss, first shown many years after 
service, did not have onset during service and is otherwise 
unrelated to any event in service.

2. Sinusitis, first shown many years after service, did not 
have onset during service and is otherwise unrelated to any 
event in service.

3. A retinal tear of the left eye, first shown many years 
after service, did not have onset during service and is 
otherwise unrelated to any event in service.

4. In a February 1988 decision, the Board determined that new 
and material evidence had not been presented to reopen the 
claim of service connection for bilateral chondromalacia 
patella. 

5. Evidence added since the February 1988 Board decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for bilateral chondromalacia patella. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by active service, and bilateral hearing loss may not be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2. Sinusitis was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2004).

3. A retinal tear of the left eye was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2004).

4. The February 1988 Board decision, denying the application 
to reopen the claim of service connection for bilateral 
chondromalacia patella, is final. 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 3.104 (2004).

5. The additional evidence submitted since the February 1988 
Board decision is not new and material.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided pre-adjudication, VCAA notice 
by letters, dated in May and July 2001 and April 2002.  The 
notice included the type of evidence needed to substantiate a 
claim of service connection, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  The veteran was also notified of the evidence 
needed to process a claim for posttraumatic stress disorder.  
Additionally, in May 2001, the veteran was informed of the 
type of evidence needed to substantiate the application to 
reopen the claim for service connection, namely, new and 
material evidence.  The veteran was informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.    

In the statement of the case, dated in May 2003, the RO cited 
38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to a 
claim.  

As the § 3.159 notice came after the initial adjudication of 
the claim in May 2002, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above, 
cured the error because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did, and to address the claim 
at his hearing.  Mayfield v. Nicholson, 19 Vet. App. _ 
(2005). 

As for content of the VCAA notice, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

For these reasons, the veteran has not been prejudiced by the 
timing of the § 3.159 notice and no further development is 
needed to ensure VCAA compliance.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 

I. Service Connection 
A. Factual Background

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of hearing loss, sinusitis, or a retinal 
tear of the left eye.  

After service, VA records disclose that in January 2001 the 
veteran was treated for a retinal tear.  In June 2001, he 
reported decreased hearing and intermittent tinnitus in both 
ears with a history of noise exposure.  While the test 
results were inconclusive, the diagnosis was hearing loss.  
In July 2001, he had a sinus infection..

In August 2003, the veteran testified that his hearing loss 
began in service when he was working on the flight deck of 
the U.S.S. Constellation, that his sinus problems were caused 
by the cold showers he took on the aircraft carrier while in 
service, that he was given medication for sinus problems 
while on active duty, and that he was hit in the eye, 
sustaining a black eye, during service. 

B. General Principles of Service Connection

Service connection may be granted for disability resulting 
from injury, disease, or an event, causing injury of disease, 
during service.  38 U.S.C.A. §§ 1110, 1131. 

Where a veteran served continuously 90 days or more during a 
period of war and sensorinueral hearing loss becomes manifest 
to a degree of at least 10 percent within one year from the 
date of separation from service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
such a disorder during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 
3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of in-
service occurrence of the injury; and medical evidence of a 
nexus between an in-service injury and the current 
disability. 

C. Analysis 
1. Hearing Loss

The veteran testified that he was exposed to noise while in 
service, affecting his hearing.  The service medical records 
do not establish the presence of hearing loss during service.  
After service, the first medical evidence of hearing loss was 
in June 2001, 28 years after service. 

As hearing loss was not shown to be present during service or 
manifested to a compensable degree within the first post-
service year, or related in any way to service, there is no 
basis, factual or legal, to associate hearing loss to 
service.  

As for the probative weight of the veteran's testimony, where 
as here, the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required to support the claim.  The veteran as a layperson is 
not competent to offer a medical opinion and consequently his 
testimony to the extent that he associates his hearing loss 
to service does not constitute medical evidence.  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993).  Therefore, the Board 
must reject the testimony as favorable evidence linking his 
hearing loss to his service. 

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
competent medical evidence that hearing loss is related to 
service, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 

2. Sinusitis

The veteran contends that his sinusitis was caused by the 
cold showers he took on the aircraft carrier while in 
service.

The record shows that sinusitis was not shown to be present 
during service, and sinusitis was first documented in July 
2001, which is 28 years after service.  For these reasons, 
service connection cannot be established on the basis that 
the sinusitis was shown during service.

This however does not end the analysis.  The remaining 
question is whether there is medical evidence of a nexus 
between the current sinusitis and service.  Where as here the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to 
support the claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

While the veteran has shown that he currently suffers from 
sinusitis, the only evidence addressing whether the current 
illness is related to service is the veteran's statements and 
testimony.  As a layman, he is not competent to render an 
opinion regarding a medical diagnosis, and therefore his 
statements and testimony do not constitute competent medical 
evidence needed to substantiate the claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
medical evidence of a nexus between the post-service 
sinusitis and service, the current sinusitis is unrelated to 
service. 

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

3. Retinal Tear 

The veteran contends that the retinal tear is the result of 
being hit in the eye during service.

The record shows that neither a retinal tear nor eye trauma 
was shown to be present during service.  And a retinal tear 
of the left eye was first documented in January 2001, 28 
years after service.  For these reasons, service connection 
cannot be established on the basis that the retinal tear was 
shown during service.

The remaining question is whether there is medical evidence 
of a nexus between the current retinal tear and service.  
Where as here the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to support the claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

While the veteran has shown that he had a retinal tear, the 
only evidence addressing whether the current illness is 
related to service is the veteran's statements and testimony.  
As a layman, he is not competent to render an opinion 
regarding a medical diagnosis, and therefore his statements 
and testimony do not constitute competent medical evidence 
needed to substantiate the claim.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
medical evidence of a nexus between the post-service retinal 
tear and service, the current retinal tear is unrelated to 
service. 

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 



II. Claim to Reopen 
A. Procedural and Factual Background

In the February 1988 decision, the Board denied service 
connection for bilateral chondramalacia patella on grounds 
that it existed prior to the service and it was not 
aggravated by service.  The Board's decision is final.

The evidence of record at the time of the Board's decision 
included the service medical records, and both VA and private 
medical records, which is summarized below.

The service entrance examination, contains no complaint, 
history, or finding of a bilateral knee disability.  In a 
Medical Board report, it was noted that, according to the 
veteran's history and a review of his health record, he was 
well until about 2 or 3 years prior to entry into the 
service, when he recalled an episode of right knee 
instability, resulting in a strained ligament, and the knee 
did not completely improved or returned to normal.  
Subsequently, he had noted right knee pain and pain 
occasionally in the left knee with prolonged standing, 
running, or climbing steps.  X-rays of the knees were 
negative.  The opinion of the orthopedic service was that the 
veteran had bilateral chronic subluxing patella and 
chondromalacia of the patella secondary to the subluxations.  
The Medical Board found that the knee problems existed prior 
to the veteran's enlistment, and were not considered to be 
service aggravated.  

After service, in a letter dated in August 1978, a private 
physician reported that in January 1975 the veteran underwent 
a patellar tendon transfer on both knees for recurrent 
dislocation.  In 1978, the veteran received additional 
treatment for his knees.  

In a letter dated in May 1979, a private physician indicated 
that the veteran had congenital arthritis of both knees.  

Other private medical records for the period from January 
1975 to June 1981 show, among other things, that the veteran 
received treatment for his knee problems.  

VA records from September 1981 to January 1984 showed, among 
other things, that the veteran received treatment for knee 
complaints.  During a January 1983 VA examination, the 
veteran reported that following his discharge from service, 
he did janitorial work until December 1974, when he had 
increased discomfort in his knees, especially with climbing 
and squatting.  He subsequently had both knees operated on.  
The impression was history of knee pain probably associated 
with patellar dysfunction.  In February 1987, the diagnosis 
was chondromalacia patella.

Application to Reopen

In November 2000, the veteran applied to reopen the claim of 
service connection for a bilateral knee disability. 

A summary of the additional evidence follows.

VA records from November 2000 to May 2001 disclose that the 
veteran received treatment for painful knees.  In March 2001, 
the assessment was bilateral knee pain due to distal 
realignments, which were done to correct the dislocation of 
the patellae. 

In August 2003, the veteran stated that his knees started to 
hurt while he was in the service.  He stated that he did not 
have a problem with his knees before he went on active duty.    

Analysis

The February 1988 Board decision is final based on the 
evidence then of record.  38 U.S.C.A. § 7104.  If new and 
material evidence is presented, then the claim may be 
reopened.  38 U.S.C.A. § 5108. 

Since the claim to reopen was filed prior to August 29, 2001, 
the regulatory definition in effect prior to that date 
governs.  Under the pre-2001 definition, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

In this case, new and material evidence would be evidence 
that the veteran's bilateral knee condition was incurred in 
or aggravated by his active military service, the absence of 
which was the basis for the prior denial of the claim by the 
Board in February 1988. 

VA records from November 2000 to May 2001 and the veteran's 
hearing testimony are new, but not material because the 
evidence is cumulative and it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

Where as here, the determinative issue involves a medical 
diagnosis or medical opinion, competent medical evidence of a 
nexus between the veteran's bilateral knee disability and his 
active service would be new and material evidence.  While lay 
statements are helpful, a layperson is not competent to offer 
a medical opinion and consequently the veteran's testimony 
does not constitute medical evidence.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  

For these reasons, the additional evidence is not new and 
material.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for sinusitis is denied.

Service connection for a retinal tear of the left eye is 
denied.

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
bilateral chondromalacia patella is denied.
REMAND

VA records disclose a diagnosis of PTSD, but the stressor 
upon which the diagnosis is based has not been verified.  At 
the hearing, the veteran testified that his primary stressor 
was a racial riot aboard the U.S.S. Constellation in 1972.  
The record does show that the veteran was assigned to U.S.S. 
Constellation for about 80 days. 

In light of the above, under the duty to assist, the claim is 
REMANDED for the following action:

1. Obtain the veteran's personnel file in 
order to verify the dates he served aboard 
the U.S.S. Constellation. 

2. With the verification of the dates served 
aboard the U.S.S. Constellation, ask the U.S. 
Armed Services Center for Unit Records 
Research (CURR) to search the ship's deck log 
in order to verify the racial riot. 

3. If CURR verifies the in-service stressor, 
schedule the veteran for a VA psychiatric 
examination, including psychological testing, 
in order to determine if the veteran has PTSD 
due to the verified in-service stressor. 

4. After the above development, adjudicate 
the claim.  If the benefit sought is denied, 
furnish the veteran a supplemental statement 
of the case, and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


